DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 3/13/2021 is acknowledged. Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-6 are pending and have been examined on the merits.

Priority
This application is a 371 of PCT/KR2017/010680, filed 9/27/2017.  This application claims benefit to foreign application KOREA, REPUBLIC OF 10-2016-0124660, filed 9/28/2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for foreign priority.  

Information Disclosure Statement
The information disclosure statement submitted on 3/27/2019 has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Andreescu et al., US 2014/0220608 (U.S. Patent document cite A5, IDS, 3/27/2019; herein “Andreescu”).
Andreescu teaches compositions for the colorimetric detection of analytes comprising cerium oxide (CeO2) nanoparticles and oxidase enzymes immobilized on a solid support (Abst.) wherein the analyte can be glucose and the oxidase enzyme can be glucose oxidase ([0005], [0022], [0039], claim 10 on page 8) anticipating claim 1.
Andreescu teaches that the immobilized composition is made in sequential layers using a silanization procedure wherein the layers comprise cerium oxide nanoparticles, silica, chitosan (a biocompatible polymer) and enzyme [0034], i.e. wherein the 
NOTE: The limitations in claim 2 directed to processes of sequentially conjugating the 3 components is considered to be a product-by-process limitation and as noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps appear to impart distinctive structural characteristics to the glucose detecting complex (final product) because sequentially conjugating the cerium oxide nanoparticles, a biocompatible polymer and the glucose oxidase would give the complex a particular order of the 3 components structurally where the biocompatible polymer is between the cerium oxide nanoparticles and the glucose oxidase.  As described above, Andreescu teaches immobilized compositions with the claimed structure prepared by sequentially conjugating the cerium oxide nanoparticles, a biocompatible polymer and the glucose oxidase giving an ordered composition where the biocompatible polymer is between the cerium oxide 
Andreescu teaches embodiments (Example, [0057-9]) for producing the immobilized compositions comprising surface modification of cerium oxide nanoparticles by silanization with APTS [0058], addition of chitosan followed by crosslinking agent glutaraldehyde, and then addition of the enzyme [0059], which would form covalent bonds between the components; thus, giving an immobilized composition comprising a sequential conjugation of cerium oxide nanoparticles, the biocompatible polymer, and the glucose oxidase formed by covalent bonds anticipating claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Andreescu in view of Strano et al., US 2018/0356404 (cite A, attached PTO-892; herein “Strano”) in light of Thermo Fisher Scientific; “Chemistry of Crosslinking”, website accessed at https://www.thermofisher.com/us/en/home/life-science/protein-biology/protein-biology-learning-center/protein-biology-resource-library/pierce-protein-methods/chemistry-crosslinking.html on 3/24/2021 (cite U, attached PTO-892).

Andreescu teaches compositions for the colorimetric detection of glucose comprising cerium oxide (CeO2) nanoparticles, a biocompatible polymer (chitosan) and glucose oxidase sequentially immobilized to each other (i.e. sequentially conjugated) as described above.  Andreescu further teaches that the composition comprises a linking agent [0024], that the cerium oxide nanoparticles and glucose oxidase enzyme can be crosslinked to supporting polymers ([0039], [0041]) and/or can use a polymeric linker [0045].  Crosslinking agents form covalent bonds between the two moieties thereby linking them; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the compositions taught by Andreescu wherein the sequential conjugation between the cerium oxide nanoparticles, the biocompatible polymer, and the glucose oxidase is formed by a covalent bond because Andreescu teaches that the cerium oxide nanoparticles, the biocompatible polymer, and the glucose oxidase can be joined by crosslinking with linking agents.
Andreescu does not teach that the crosslinking of the cerium oxide nanoparticles, the biocompatible polymer, and the glucose oxidase is by an amide bond; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to produce the compositions taught by Andreescu wherein the crosslinker forms an amide bond in view of the teachings of Strano.
Strano teaches sensors (Abst.) for detecting an analyte such as glucose ([0019], [0033]) wherein the sensors can comprise biocompatible polymers [0015-7] and nanoparticles [0110]. In some embodiments, the nanoparticles include cerium oxide 
Thermo Fisher Scientific, “Chemistry of Crosslinking” is provided as an evidentiary reference showing that crosslinking with EDC produces an amide linkage (Table on p. 4 of pdf).
Given that Andreescu teaches crosslinking the components using linking agents and Strano shows that EDC crosslinks cerium oxide nanoparticles, a person with ordinary skill in the art before the effective filing date of the claimed invention would have modified Andreescu by using EDC to crosslink the cerium oxide nanoparticles with chitosan and glucose oxidase, which are known to harbor amine moieties.  It can be expected that such modification would result in the formation of amide bonds between the free amine groups of chitosan and the carboxyl groups of the oxidase enzymes; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Andreescu is silent on the weight of the cerium oxide nanoparticles with respect to the total volume of the complex.  However, the cerium oxide nanoparticles are the colorimetric component of the complex which changes color in response to the presence of the analyte (i.e. glucose) [0005]; hence, a person of ordinary skill in the art at the time of filing would have recognized that the concentration of the cerium oxide nanoparticles would be a result effective variable for the detection of glucose where the concentration of the cerium oxide nanoparticles would affect the level of glucose able to be detected.  Thus the ordinarily skilled artisan would be motivated to prima facie obvious.
See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651